DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,711,512 by Upatnieks (“Upatnieks”) in view of U.S. Pub. No. 2016/0033705 by Fattal (“Fattal”).

	As to claim 1, Upatnieks discloses a head-up display (Upatnieks, HUD 100, Figure 1) comprising:
an optical combiner (Upatnieks, glass plate 114, Figures 1 and 2) configured to relay the multiview image to an eye box of the head-up display (Upatnieks, FIG. 2 illustrates a combiner in which each light ray is reflected internally twice before it is diffracted out toward the pilot's eyes. Figures 1 and 2, Column 2, Rows 48-50), the optical combiner being further configured to provide at the eye box a combined view comprising the multiview image and a view of a physical environment beyond the optical combiner. As shown in figure 1 of Upatnieks, the eyebox is presented to the user in front of a windshield 104 of a vehicle which has the physical environment viewable through the glass plate 114.
Upatnieks does not expressly teach
a multibeam element-based display configured to provide a plurality of different views of a multiview image, the multibeam element-based display comprising an array of multibeam elements configured to provide a plurality of directional light beams having directions corresponding to respective view directions of the plurality of different views and an array of light valves configured to modulate the plurality of directional light beams to provide the multiview image; 
Fattal teaches an electronic display comprising:
a multibeam element-based display (Fattal, color electronic display 200 with multibeam diffraction gratings 240, Figure 6) configured to provide a plurality of different views of a multiview image (Fattal, the electronic display is a so-called ‘glasses free’ three-dimensional (3-D) display (e.g., a multiview display). ¶ [0031]), the multibeam element-based display comprising an array of multibeam elements configured to provide a plurality of directional light beams having directions corresponding to respective view directions of the plurality of different views (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 6, ¶ [0075]) and an array of light valves configured to modulate the plurality of directional light beams to provide the multiview image (Fattal, the 3-D color electronic display 200 further includes a light valve array 250 . The light valve array 250 includes a plurality of light valves configured to modulate the differently directed light beams 204 of the plurality, according to various examples. In particular, the light valves of the light valve array 250 are configured to modulate the differently directed light beams 204 to provide the modulated light beams 202 that are the pixels of the 3-D color electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display.  Figure 6, ¶ [0078]); 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Upatnieks head-up display to include Fattal’s electronic display because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Upatnieks CRT display and Fattal’s electronic display perform the same general and predictable function, the predictable function being providing a display to a user. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Upatnieks CRT display by replacing it with Fattal’s electronic display. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Upatnieks, as modified by Fattal, teaches the multibeam display provided in a head-up display for a user.
As to claim 3, Upatnieks, as modified by Fattal, teaches the head-up display wherein the multibeam element-based display further comprises a light guide configured to guide light along a length of the light guide as guided light (Fattal, the 3-D color electronic display 200 further includes the plate light guide 230 to guide the tilted collimated light produced at an output of the tilted collimator 220. The guided light in the plate light guide 230 is a source of the light that ultimately becomes the modulated light beams 202 emitted by the 3-D color electronic display 200. Figures 6, and 7, ¶ [0074]), a multibeam element of the multibeam element array being configured to scatter out from the light guide a portion of the guided light as directional light beams of the plurality of directional light beams (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 7, ¶ [0075]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Upatnieks, as modified by Fattal, teaches the head-up display wherein the multibeam element comprises a diffraction grating configured to diffractively scatter out the portion of the guided light (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 7, ¶ [0075]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Upatnieks, as modified by Fattal, teaches the head-up display wherein the multibeam element comprises one or both of a micro-reflective element and a micro-refractive element, the micro-reflective element being configured to reflectively scattering out the portion of the guided light, the micro-refractive element being configured to refractively scattering out the portion of the guided light (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 7, ¶ [0075]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 6, Upatnieks, as modified by Fattal, teaches the head-up display wherein the multibeam element is located one of at a first surface and at a second surface of the light guide, the multibeam element being configured to scatter out the portion of the guided light through the first surface (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 7, ¶ [0075]). As shown in figure 7 of Fattal, the multibeam diffraction gratings 240 are located on the first surface (top) of the plate light guide 230 and scatter light out on that surface. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Upatnieks, as modified by Fattal, teaches the head-up display wherein the multibeam element-based display further comprises a light source (Fattal, light source 210, Figure 6) optically coupled to an input of the light guide, the light source being configured to provide light to be guided as the guided light one or both of having a non-zero propagation angle and being collimated according to a predetermined collimation factor (Fattal, The tilted collimator 220 is configured to collimate light produced by the light source 210. The tilted collimator 220 is further configured to direct the collimated light into a plate light guide 230 at a non-zero tilt angle as guided light. Figures 6 and 7, ¶ [0073]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 8, Upatnieks, as modified by Fattal, teaches the head-up display wherein the optical combiner (Upatnieks, glass plate 114, Figures 1 and 2) comprises a partially reflective surface configured to reflect the plurality of different views of the multiview image toward the eye box (Upatnieks, FIG. 2 illustrates a combiner in which each light ray is reflected internally twice before it is diffracted out toward the pilot's eyes. Figures 1 and 2, Column 2, Rows 48-50) and further configured to transmit the view of the physical environment through the partially reflective surface to the eye box. As shown in figure 1 of Upatnieks, the eyebox is presented to the user in front of a windshield 104 of a vehicle which has the physical environment viewable through the glass plate 114.
As to claim 9, Upatnieks, as modified by Fattal, teaches the head-up display wherein the optical combiner comprises a portion of a windshield (Upatnieks, windshield 104, Figure 1) of an automobile, the head-up display being an automotive head-up display (Upatnieks, one skilled in the art will appreciate that HUD 100 is fixed in the cockpit area 102 of an aircraft having a windshield 104. Figure 1, Column 2, Rows 21-23). While Upatnieks teaches the HUD within an aircraft, it would be obvious to try this HUD within an automobile as it would be reasonable for one of ordinary skill in the art to modify the display to operate in an automobile in a predictable manner.
As to claim 10, Upatnieks discloses a multiview head-up display system (Upatnieks, HUD 100, Figure 1) comprising:
an optical combiner (Upatnieks, glass plate 114, Figures 1 and 2) configured to relay the multiview image to an eye box of the multiview head-up display system (Upatnieks, FIG. 2 illustrates a combiner in which each light ray is reflected internally twice before it is diffracted out toward the pilot's eyes. Figures 1 and 2, Column 2, Rows 48-50) and to combine within the eye box a view of the multiview image and a view of a physical environment beyond the optical combiner. As shown in figure 1 of Upatnieks, the eyebox is presented to the user in front of a windshield 104 of a vehicle which has the physical environment viewable through the glass plate 114.
Upatnieks does not expressly teach
a multibeam element-based display configured to provide a multiview image comprising a plurality of different views, the multibeam element-based display comprising a light guide configured to guide light as guided light and a multibeam element array configured to scatter out a portion of the guided light as a plurality of directional light beams having principal angular directions corresponding to view directions of the plurality of different views; 
Fattal teaches an electronic display comprising:
a multibeam element-based display (Fattal, color electronic display 200 with multibeam diffraction gratings 240, Figure 6) configured to provide a multiview image comprising a plurality of different views (Fattal, the electronic display is a so-called ‘glasses free’ three-dimensional (3-D) display (e.g., a multiview display). ¶ [0031]), the multibeam element-based display comprising a light guide (Fattal, plate light guide 230, Figures 6 and 7) configured to guide light as guided light and a multibeam element array configured to scatter out a portion of the guided light as a plurality of directional light beams having principal angular directions corresponding to view directions of the plurality of different views (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 6, ¶ [0075]); 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Upatnieks head-up display to include Fattal’s electronic display because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Upatnieks CRT display and Fattal’s electronic display perform the same general and predictable function, the predictable function being providing a display to a user. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Upatnieks CRT display by replacing it with Fattal’s electronic display. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Upatnieks, as modified by Fattal, teaches the multibeam display provided in a head-up display for a user.
As to claim 11, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein a multibeam element of the multibeam element array comprises one or more of a diffraction grating, a micro-reflective element and a micro-refractive element optically connected to the light guide to scatter out the portion of the guided light (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 6, ¶ [0075]). In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 12, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein the multibeam element of the multibeam element array is configured to provide angle-preserving scattering of the guided light portion (Fattal, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figures 6 and 7, ¶ [0075]).


As to claim 13, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein the multibeam element-based display further comprises:
a light source (Fattal, light source 210, Figure 6) configured to provide light to the light guide as the guided light (Fattal, The tilted collimator 220 is configured to collimate light produced by the light source 210. The tilted collimator 220 is further configured to direct the collimated light into a plate light guide 230 at a non-zero tilt angle as guided light. Figures 6 and 7, ¶ [0073]); and
a light valve array configured to selectively modulate directional light beams of the directional light beam plurality, the selectively modulated directional light beams representing pixels of different views of the multiview image (Fattal, the 3-D color electronic display 200 further includes a light valve array 250 . The light valve array 250 includes a plurality of light valves configured to modulate the differently directed light beams 204 of the plurality, according to various examples. In particular, the light valves of the light valve array 250 are configured to modulate the differently directed light beams 204 to provide the modulated light beams 202 that are the pixels of the 3-D color electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display.  Figure 6, ¶ [0078]),
wherein the guided light has a predetermined collimation factor (Fattal, The tilted collimator 220 is configured to collimate light produced by the light source 210. The tilted collimator 220 is further configured to direct the collimated light into a plate light guide 230 at a non-zero tilt angle as guided light. Figures 6 and 7, ¶ [0073]), a multibeam element of the multibeam element array being located adjacent to a surface of the light guide. As shown in figure 7 of Fattal, the multibeam diffraction gratings 240 are located on the first surface (top) of the plate light guide 230 and scatter light out on that surface. In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 14, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein a size of the multibeam element is comparable to a size of a light valve in the light valve array of the multibeam element-based display. As shown in figure 7 of Fattal, the multibeam diffraction grating 240 is comparable in size to the size of a light valve 252. In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 15, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein the light valve array comprises a plurality of liquid crystal light valves (Fattal,  different types of light valves in the light valve array 250 may be employed including, but not limited to, liquid crystal light valves ¶ [0078]). In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 16, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein the optical combiner (Upatnieks, glass plate 114, Figures 1 and 2) comprises one of a partially reflective surface and a transparent light guide configured to relay the multiview image to the eye box (Upatnieks, FIG. 2 illustrates a combiner in which each light ray is reflected internally twice before it is diffracted out toward the pilot's eyes. Figures 1 and 2, Column 2, Rows 48-50), the partially reflective surface and the transparent light guide each being configured to facilitate viewing the physical environment through a respective one of the partially reflective surface and the transparent light guide. As shown in figure 1 of Upatnieks, the eyebox is presented to the user in front of a windshield 104 of a vehicle which has the physical environment viewable through the glass plate 114.
As to claim 17, Upatnieks, as modified by Fattal, teaches the multiview head-up display system wherein the optical combiner comprises a portion of a windshield (Upatnieks, windshield 104, Figure 1) of a vehicle, the multiview head-up display system being a vehicular head-up display system (Upatnieks, one skilled in 110the art will appreciate that HUD 100 is fixed in the cockpit area 102 of an aircraft having a windshield 104. Figure 1, Column 2, Rows 21-23). 
As to claim 18, Upatnieks, as modified by Fattal, teaches the multiview head-up display system further comprising relay optics (Upatnieks, collimating lens 110, Figure 1) between the multibeam element-based display (Fattal, electronic display 200, Figure 6) and the optical combiner (Upatnieks, glass plate 114, Figures 1 and 2), the relay optics being configured to relay light corresponding to the multiview image from the multibeam element-based display to the optical combiner (Upatnieks, The parallel light rays produced by collimating lens 110 are directed onto transmission diffraction grating 112. Diffraction grating 112 is attached to a portion of the lower surface of glass plate 114. Figure 1, Column 2, Rows 29-32). In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 19, Upatnieks discloses a method of head-up display operation (Upatnieks, HUD 100, Figure 1), the method comprising:
combining the multiview image with a view of a physical environment using an optical combiner (Upatnieks, glass plate 114, Figures 1 and 2) to form a combined view, the physical environment being viewed through the optical combiner, As shown in figure 1 of Upatnieks, the eyebox is presented to the user in front of a windshield 104 of a vehicle which has the physical environment viewable through the glass plate 114.
Upatnieks does not expressly teach
scattering out a portion of guided light from a light guide using an array of multibeam elements to produce a plurality of directional light beams having principal angular directions corresponding to view directions of a multiview image;
modulating directional light beams of the plurality of directional light beams using an array of light valves to provide the multiview image; and
wherein a size of a multibeam element of the multibeam element array is comparable to a size of a light valve of the light valve array.
Fattal teaches an electronic display comprising:
scattering out a portion of guided light from a light guide (Fattal, plate light guide 230, Figures 6 and 7) using an array of multibeam elements to produce a plurality of directional light beams having principal angular directions corresponding to view directions of a multiview image (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 6, ¶ [0075]); 
modulating directional light beams of the plurality of directional light beams using an array of light valves to provide the multiview image (Fattal, the 3-D color electronic display 200 further includes a light valve array 250 . The light valve array 250 includes a plurality of light valves configured to modulate the differently directed light beams 204 of the plurality, according to various examples. In particular, the light valves of the light valve array 250 are configured to modulate the differently directed light beams 204 to provide the modulated light beams 202 that are the pixels of the 3-D color electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display.  Figure 6, ¶ [0078]); and
wherein a size of a multibeam element of the multibeam element array is comparable to a size of a light valve of the light valve array. As shown in figure 7 of Fattal, the multibeam diffraction grating 240 is comparable in size to the size of a light valve 252. 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Upatnieks head-up display to include Fattal’s electronic display because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Upatnieks CRT display and Fattal’s electronic display perform the same general and predictable function, the predictable function being providing a display to a user. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Upatnieks CRT display by replacing it with Fattal’s electronic display. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Upatnieks, as modified by Fattal, teaches the multibeam display provided in a head-up display for a user.
As to claim 20, Upatnieks, as modified by Fattal, teaches the method of head-up display operation wherein scattering out the portion of guided light comprises one or more of:
diffractively scattering out the portion of guided light using a multibeam element of the array of multibeam elements comprising a diffraction grating (Fattal, the multibeam diffraction gratings 240 are configured to couple out a portion of the guided light from the plate light guide 230 as a plurality of light beams 204 representing different colors (e.g., different colors of a set of colors or color palette). Further, the multibeam diffraction grating 240 is configured to direct the light beams 204 of different colors in a plurality of different principal angular directions. Figure 7, ¶ [0075]);
reflectively scattering out the guided light portion using a multibeam element of the array of multibeam elements comprising a micro-reflective element; and
refractively scattering out the guided light portion using a multibeam element of the array of multibeam elements comprising a micro-refractive element. In addition, the motivation used is the same as in the rejection of claim 19.
As to claim 21, Upatnieks, as modified by Fattal, teaches the method of head-up display operation wherein the optical combiner comprises a portion of a windshield of a vehicle (Upatnieks, one skilled in 110the art will appreciate that HUD 100 is fixed in the cockpit area 102 of an aircraft having a windshield 104. Figure 1, Column 2, Rows 21-23).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, Upatnieks (U.S. Patent No. 4,711,512), as modified by Fattal (U.S. Pub. No. 2016/0033705), does not expressly teach the head-up display wherein a size of a multibeam element of the array of multibeam elements is between fifty percent and two hundred percent of a size of a light valve of the array of light valves.
Kobayashi (U.S. Pub. No. 2002/0141056) teaches a stereoscopic video display device wherein a size of a multibeam element of the array of multibeam elements (Kobayashi, pinhole array plate 22 has a plurality of round pinholes 22a, Figure 2a, ¶ [0044]) is between fifty percent and two hundred percent of a size of a light valve of the array of light valves (Kobayashi, The liquid crystal display panel 3R has a red transmission film. Further, the liquid crystal display panel driver 4R feeds a pixel driving signal to the liquid crystal display panel 3R, to form pixel areas 3a each composed of a plurality of pixels, respectively corresponding to the pinholes 22a. The pixel area 3a is composed of 6 to 20 pixels in width and 3 to 20 pixels in length, for example. The pixels composing the pixel area 3a respectively control the amounts of light transmission of red light beams in each direction from the corresponding pinhole 22a. Figure 2a, ¶ [0045]) (Kobayashi, the pinhole 22a is made round, a square pinhole 22a' may be employed, as shown in FIGS. 3A and 3B, because each of the liquid crystal display panels 3R, 3G, and 3B has a lattice-shaped black portion, and the width and the height thereof may be set to approximately integral multiples of a horizontal pitch and a vertical pitch of pixels. In the example shown in FIG. 3, one pixel area 3a is composed of 3 pixels by 6 pixels, and the width of the pinhole 22a' is set to three times the horizontal pitch of the pixels, and the height thereof is set to one time the vertical pitch of the pixels. Figure 3A ¶ [0050]). As shown in figure 3a of Kobayashi, the pinhole (multibeam element) is the size of 3 of the pixel areas (valves). Thus, the pinhole is three hundred percent of a size of a light valve and not within the range claimed.
The cited prior art does not teach wherein a size of a multibeam element of the array of multibeam elements is between fifty percent and two hundred percent of a size of a light valve of the array of light valves.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691